            Case 1:18-cr-00226-DKC Document 71 Filed 09/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

v.                                            *               Criminal No. DKC-18-0226

NISAR CHAUDHRY                                *

        UNOPPOSED MOTION FOR EARLY TERMINATION OF PROBATION

       Nisar Chaudhry, through his attorneys, James Wyda, Federal Public Defender for the

District of Maryland, and Shari Silver Derrow, Assistant Federal Public Defender, hereby moves

this Honorable Court to terminate his probation as satisfactory pursuant to 18 U.S.C. § 3564(c).

In further support, Dr. Chaudhry states the following:

       1.       Pursuant to 18 U.S.C. § 3564(c), the Court, “after considering the factors set forth

in section 3553(a) to the extent that they are applicable, may, pursuant to the provisions of the

Federal Rules of Criminal Procedure relating to the modification of probation, terminate a term

of probation previously ordered and discharge the defendant . . . at any time after the expiration

of one year of probation in the case of a felony, if it is satisfied that such action is warranted by

the conduct of the defendant and the interest of justice.”

       2.       On May 7, 2018, Dr. Chaudhry pled guilty to one count of failure to file a foreign

agent registration statement, in violation of 22 U.S.C. §§ 612 and 618(a), and was sentenced on

July 22, 2019, to a probationary term of three years.

       3.       Dr. Chaudhry’s three-year term of probation started the date he was sentenced, on

July 22, 2019. Thus, he has served more than one year of his probationary term, as required by §

3564(c).

       4.       The United States Probation Office reported on July 30, 2020, to undersigned



                                                  1
            Case 1:18-cr-00226-DKC Document 71 Filed 09/06/20 Page 2 of 2



counsel that Dr. Chaudhry is in total compliance with the conditions of probation.

       5.       Termination of probation would satisfy the purposes of sentencing set forth in §

3553(a), in that Dr. Chaudhry’s conduct during the probationary term demonstrates that he has

been fully deterred. The fact of the felony conviction, together with the service of nearly 14

months on probation, provides just punishment and promotes respect for the law. Termination of

probation would also account for Dr. Chaudhry’s history and characteristics, including his age

(in October, he will turn 74 years old).

       6.       United States Probation Officer Gregory Martin has indicated that he consents to

early termination of probation. Assistant United States Attorney Kenneth Clark has indicated

that the Government does not object to early termination of probation.

       WHEREFORE, Dr. Chaudhry respectfully requests early termination of his term of

probation. A proposed order is attached.



                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender

                                                    /s/
                                             SHARI SILVER DERROW (#19181)
                                             Assistant Federal Public Defender
                                             100 South Charles Street
                                             Tower II, Ninth Floor
                                             Baltimore, Maryland 21201
                                             Phone: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: shari_derrow@fd.org




                                                2
